Citation Nr: 1139664	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  09-04 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date earlier than March 1, 2006, for the payment of additional compensation for a dependent spouse and children.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from November 1968 to July 1970.  He is the recipient of numerous awards and decorations, including the Combat Infantryman Badge.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which awarded payment of additional compensation for the appellant's spouse and children, effective March 1, 2006.  

In November 2009, the appellant and his spouse testified before a Decision Review Officer at the RO.  In March 2011, the appellant and his spouse testified at a Board hearing there.  Transcripts of both hearings are of record.  



FINDINGS OF FACT

1.  The appellant was awarded disability compensation at the 40 percent rate, effective July 11, 1970. 

2.  The appellant and his spouse married in June 1993.

3.  The appellant's children were born in December 1994 and April 1997.

4.  On February 27, 2006, VA received the appellant's claim for additional compensation for his spouse and children.





CONCLUSION OF LAW

The criteria for an effective date earlier than March 1, 2006, for the payment of additional compensation for a spouse and children have not been met.  38 U.S.C.A. §§ 1115, 5101, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.31, 3.151, 3.114, 3.400, 3.401 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties under the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011).  

With respect to VA's duty to notify, because the matter at issue in this case concerns the effective date assigned following an award of a dependency allowance, a section 5103(a) notice is not necessary.  Cf. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006) (holding that once a decision awarding service connection and assigning a disability rating and an effective date has been made, the section 5103(a) notice has served its purpose, and its application is no longer required because the claim has been substantiated); see also Goodwin v. Peake, 22 Vet. App. 128 (holding that the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements such as effective date).  With respect to VA's duty to assist, given the nature of the issue on appeal, the record appears to be complete and no additional evidentiary development is necessary.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

In any event, as set forth below, the pertinent facts in this case are not in dispute and the appeal must be denied as a matter of law.  Thus, any deficiency in VA's VCAA notice or development action is harmless error.  Pratt v. Nicholson, 20 Vet. App. 252 (2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive). 


Background

The appellant's service treatment records show that in February 1970, he sustained a gunshot wound to the right hip as a result of hostile small arms fire.  He was diagnosed as having a converse fracture of the right greater trochanter, without artery or nerve involvement.  

In July 1970, following his separation from active service, the appellant submitted an original application for VA compensation benefits, seeking service connection for residuals of a gunshot wound to the right hip.  On his application, he indicated that he was unmarried and without dependents.  

In an October 1970 rating decision, the RO granted service connection for residuals of a gunshot wound to the right hip with fracture of the greater trochanter and assigned an initial 40 percent disability rating, effective July 11, 1970, the day following the date of the appellant's separation from active service.  

The record on appeal contains a VA Form 20-822, Control Document and Award Letter, which reflects that in November 1970, the RO sent the appellant a letter advising him of the award of disability compensation.  The letter included an attached VA Form 21-6782, Original Disability Compensation Award letter, which informed the appellant of necessary information regarding his VA benefits, such as the tax status of his compensation payments and conditions potentially affecting his compensation.  Pursuant to the law then in effect, the attachment also advised him that "Veterans having a 50% or more service-connected condition may be entitled to an additional compensation for a wife, dependent parents, or unmarried children."  He was advised that in order to establish his entitlement to this benefit, however, he must submit the necessary supporting documentation, such as certified marriage and birth certificates.  

Effective October 1, 1978, the law was amended to provide payment of additional compensation for dependents of Veterans rated at least 30 percent disabled.  See Pub. L. No. 95-479, § 102(b) (1978) (codified at 38 U.S.C.A. § 1115).  The amended law, however, provided no duty to notify potential beneficiaries.  See Gold v. Brown, 7 Vet. App. 315 (1995).  Nonetheless, VA instructed its regional offices to provide a letter "to all veterans in receipt of compensation based on 30% through 49% disability" advising that additional compensation for dependents was now payable to Veterans rated as 30 percent or more disabled.  Gold, 7 Vet. App. at 319, quoting DVB Circular 21-78-10 (Oct. 18, 1978).  The record in this case, however, contains no indication that the appellant was provided with such a notification letter.  

Chronologically, the next communication of record shows that on February 27, 2006, VA received the appellant's claim for an increased rating for his service-connected right hip disability, as well as a claim for an additional allowance for his spouse and children.  Attached to the appellant's claim was a completed VA Form 21-686c, Declaration of Status of Dependents, on which he reported that he had married his spouse in June 1993 and that their children had been born in October 1994 and April 1997, respectively.  The record on appeal shows that the appellant thereafter provided the necessary supporting documentation, including copies of his marriage certificate and birth certificates for both of his children.  

In a September 2006 rating decision, the RO confirmed and continued the 40 percent disability rating assigned for the appellant's service-connected residuals of a gunshot wound to the right hip with fracture of the greater trochanter.  The RO also granted service connection for arthritis of the right hip and assigned an initial 10 percent disabling rating, effective February 27, 2006, the date of receipt of the appellant's claim.

In a September 2006 letter, the RO notified the appellant of its decision and further advised him that he had been awarded an additional allowance for his spouse and children, with payment to begin March 1, 2006.  

The following month, the appellant initiated an appeal of the effective date assigned by the RO for payment of the additional compensation for his spouse and children.  He argued that he was entitled to compensation from the date of his marriage and the birth dates of his children.  He indicated that prior to filing his claim in February 2006, he had been unaware that he was entitled to additional VA disability compensation for his spouse and children.  

At his November 2009 hearing, the appellant and his spouse testified that they first became aware of the appellant's entitlement to additional compensation in October 2005, when they reviewed an Agent Orange pamphlet which noted that Veterans with disability ratings of at least 30 percent were eligible for monthly allowances for a spouse and each child.  The VA Decision Review Officer conducting the hearing noted that there had been a change in the law regarding dependency benefits in 1978.  He indicated that he had worked for VA in 1978 but did not recall the RO notifying eligible veterans about the change in the law at that time.  

At his March 2011 Board hearing, the appellant and his spouse testified that despite his service-connected disability, he had used private medical insurance for many years to obtain medical care because he did not want to impose on VA's limited resources.  They indicted that it was not until more recently, when the appellant required multiple surgeries, that he sought medical treatment from VA.  He indicated that in the course of receiving such VA medical treatment, he had learned that he may be eligible for additional benefits for his spouse and children.  He indicated that prior to that time, however, he had been unaware that he was eligible.  The appellant argued that because VA had failed to notify him of his eligibility for additional compensation for his spouse and children, he should be paid from the date of his marriage and the dates of the birth of his children.  


Applicable Law

Any Veteran who is entitled to compensation, and whose disability is rated not less than 30 percent, shall be entitled to additional compensation for dependents, including a spouse and each child.  38 U.S.C.A. § 1115(1)(A) (West 2002 & Supp. 2011).

Under 38 U.S.C.A. § 5101(a) , a specific claim must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See also 38 C.F.R. § 3.151(a) (2011).  A claim is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2011).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the VA may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (2011). 

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).  

An award of additional compensation payable to a Veteran on account of marriage or the birth of a child will be effective on the date of the marriage or the birth of the child, if evidence is received within one year of the date of the event.  Otherwise, the effective date for additional compensation based on marriage or the birth of a child will be the date that notice of the marriage or birth was received.  38 U.S.C.A. § 5110(n); 38 C.F.R. § 3.401(b)(1) (2011). 

Where compensation is awarded or increased pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue.  In no event shall such award or increase be retroactive for more than one year from the date of application therefor or the date of administrative determination of entitlement, whichever is earlier.  38 U.S.C.A. § 5110(g).  In order to be entitled to a retroactive payment under section 5110(g), the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  38 C.F.R. § 3.114 (2011).  

Regardless of VA regulations concerning the effective dates of awards, the payment of monetary benefits based on original, reopened, or increased awards may not be made for any period prior to the first day of the calendar month following the month in which the award became effective.  See 38 C.F.R. § 3.31 (2011).


Analysis

The pertinent facts of this case are not in dispute.  

The appellant's application for additional compensation for his spouse and children was received by VA on February 27, 2006.  According to supporting documentation submitted by the appellant, he was married in June 1993 and his children were born in December 1994 and April 1997, well over one year prior to the date of receipt of his claim.  There is no indication of record that the appellant filed a claim for additional compensation for his spouse and children prior to February 27, 2006, or that VA was aware of the existence of the appellant's dependents prior to receiving his claim.  The appellant has not contended otherwise.  

Under these circumstances, the RO properly assigned an effective date of February 27, 2011, for the award of additional compensation for the appellant's spouse and children, corresponding to the date of receipt of his claim.  38 U.S.C.A. § 5110(n) and 38 C.F.R. § 3.401(b)(1) (providing that the effective date for additional compensation based on marriage or the birth of a child will be the date that notice of the marriage or birth was received by VA, if not received within one year of the date of marriage or birth).  38 U.S.C.A. § 5110(n); 38 C.F.R. § 3.401(b)(1) (2011).  Payment of the additional compensation for the appellant's spouse and children properly commenced on March 1, 2006.  38 C.F.R. § 3.31 (providing that payment of VA monetary benefits begin the first day of the calendar month following the month in which the award became effective).  

The appellant, however, has argued that he is entitled to an effective date earlier than March 1, 2006, for the payment of additional compensation for his spouse and children.  He contends that he did not submit his claim for additional compensation prior to 2006, as he was unaware that he was eligible for such benefits.  He contends that he is entitled to an effective date from the date of his marriage and the birth of his children as VA failed to notify him of his eligibility for a dependency allowance.  

The Board has carefully considered the appellant's contentions, but finds that they do not provide a basis for an effective date earlier than March 1, 2006, for the payment of additional compensation for his spouse and children.

As set forth above, at the time of the appellant's original award of VA disability compensation, his disability rating was 40 percent, making him ineligible for additional compensation under the law then in effect.  

In October 1978, Congress amended the law to provide payment of additional compensation for dependents of Veterans rated at least 30 percent disabled.  See Pub. L. No. 95-479, § 102(b) (1978) (codified at 38 U.S.C.A. § 1115).  Although the appellant's service-connected disability was rated as 40 percent disabling at the time, the record in this case contains no indication that VA notified him of the change in the law.  

The U.S. Court of Appeals for Veterans Claims (Court), however, has expressly held that this law created no duty to notify potential beneficiaries of the change in law.  Gold v. Brown, 7 Vet. App. 315, 318 (holding that "because there is no clear indication in either § 1115 or Pub. L. No. 95-479 that Congress intended to create a duty to notify potential beneficiaries of the change in the law, the Court holds that no such duty was created by that law").  The Court further held that 38 U.S.C.A. § 5110(g), the statutory provision governing effective dates where a new law grants additional benefits, imposes no duty on VA to inform potential beneficiaries of liberalizing provisions.  Gold, 7 Vet. App. at 318 ("Therefore, the Court concludes that the Secretary had no duty under § 5110(g) to inform the appellant of his eligibility for a dependency allowance.").  Under these circumstances, VA's failure to notify the appellant of the amendments to section 1115 does not provide a basis upon which to assign an earlier effective date.  

In reaching this decision, the Board has also considered the provisions of 38 U.S.C.A. § 6303 (West 2002 & Supp. 2011) (formerly 38 U.S.C.A. § 7722), which require VA to distribute information to eligible Veterans regarding all benefits and services to which they may be entitled.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit), however, has made clear that VA's failure to fulfill its duty notify a claimant of a change in his eligibility status does not toll the statutory time period set forth in 38 U.S.C.A. § 5110.  Rodriguez v. West, 189 F.3d 1351, 1355 (Fed.Cir.1999) (holding that "nothing in [section 7722(d)] indicates, or even suggests, that the Secretary's failure to provide assistance to a claimant justifies ignoring the unequivocal command in 38 U.S.C. § 5110(a) that the effective date of benefits cannot be earlier than the filing of an application therefor"); see also See Andrews v. Principi, 351 F.3d 1134, 1137 (Fed. Cir. 2003) (holding that VA's failure to provide notice as required by section 7722 "may not serve as the basis for awarding an effective date in contravention of the [applicable] statute," section 5110(b)(1)).  

The Board has also considered whether VA's issuance of DVB Circular 21-78-10 (Oct. 18, 1978) could provide a basis upon which to award an earlier effective date.  The record in this case contains no indication that VA provided the appellant with the notification prescribed by the Circular.  The record on appeal does not include a copy of any notification provided to the appellant following the enactment of Pub. L. No. 95-479.  Additionally, the appellant has credibly stated that he received no such notice.  Finally, a VA Decision Review Officer who worked at the RO in 1978 has indicated that it is his recollection that no such notices were sent.  See Ashley v. Derwinski, 2 Vet. App. 62 (1992) (discussing evidence necessary to rebut the presumption of regularity).  

Nonetheless, even assuming for the sake of argument that VA had a duty under DVB Circular 21-78-10 to notify the appellant of his potential eligibility for a dependency allowance, and further assuming that VA failed to fulfill that duty, the Board finds that VA's violation of this duty does not provide a basis for awarding an earlier effective.  As set forth above, the Federal Circuit has made clear that VA's failure to fulfill its duty to notify does not provide a basis upon which to award an earlier effective date.  Andrews, 351 F.3d at 1137-38 (holding that equitable tolling, which may be applied to a statute of limitations, does not apply to section 5110 as it does not contain a statute of limitations but merely prescribes when benefits may begin and provides for an earlier effective date under certain limited circumstances).  

The Board has also considered whether an earlier effective date may be awarded pursuant to 38 U.S.C.A. § 5110(g), which provides for a retroactive effective date of up to one year in cases where benefits are awarded pursuant to liberalizing legislation.  In this case, however, the appellant was not eligible for additional compensation in October 1978 when Pub. L. No. 95-479 was enacted as he was neither married nor had any children.  Moreover, the appellant's claim was received by VA well over a year after the effective date of the liberalizing legislation.  Under these circumstances, there is no basis upon which to assign an effective date earlier than that which is currently assigned.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  

In summary, although the Board is sympathetic to the appellant's contentions that he was eligible for the benefits claimed as of the date of his marriage and the dates of his children's births, the law is clear that in order for a benefit to be paid, an eligible Veteran must file a claim.  38 U.S.C.A. § 5101 (West 2002); 38 C.F.R. § 3.151(a).  Thus, although the appellant was certainly eligible for additional compensation based upon his disability rating and his marriage and the births of his children, those benefits could not be paid as he did not file a claim for such benefits prior to February 2006.  

The Board is also sympathetic to the appellant's contentions that he did not file a claim sooner as he was unaware of his eligibility for additional compensation for his spouse and children.  The U.S. Supreme Court, however, has held that everyone dealing with the Government is charged with knowledge of Federal statutes and lawfully promulgated agency regulations.  Fed. Crop. Ins. Corp. v. Merrill, 322 US 380 (1947); Morris v. Derwinski, 1 Vet. App. 260   (1991).  Statutes are binding on all who seek to come within their sphere, regardless of actual knowledge of what is in the statutes or of the hardship resulting from innocent ignorance.  As discussed above, VA's failure to notify the appellant of his eligibility does not provide a basis upon which to assign an earlier effective date.  

For the reasons discussed above, the Board is unable to find any legal basis upon which payment of additional compensation for the appellant's spouse and children may be paid prior to March 1, 2006.  Where, as here, the law is dispositive, the claim must be denied due to an absence of legal entitlement.  Sabonis v. Brown, 6 Vet. App. 426   (1994). 


ORDER

Entitlement to an effective date earlier than March 1, 2006, for the payment of additional compensation for a dependent spouse and children.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


